Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 states “R1, R2, R3, and R4 are….alkyl, alkenyl…” in lines 19-20 of the claim.  Line 22 states that “at least one of R1, R2, R3, and R4 is F or a fluorinated group”, which is consistent with claims 16-28, however as written the claim does not allow for fluorinated alkyls, alkenyls, etc...  The claim has been interpreted “R1, R2, R3, and R4 are individually H, … or –OC(O)R6 which may be substituted with a fluorinated group” which is further supported in PP 0023-0024 of the instant specification.  Appropriate correction is required.

Claims 4 and 5 are objected to because of the following informalities:  the claims include LiBF2(C2O4)2 in line 6 of the claims.  In this structure the B is 2(C2O4).  Appropriate correction is required.

Applicant is advised that should claim 1 be found allowable, claim 12 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  As stated claim 12 allows for the lithium battery to be a lithium battery not requiring additional particulars, and is therefore not further limiting. 

Specification
The disclosure is objected to because of the following informalities: 
PP 0032 states that R1 to R4 may be oxo.  Oxo, or carbonyl, is a divalent group and cannot be used alone as one of the R groups.
PP 0037 and 0038 state that the lithium salt may be LiBF2(C2O4)2.  In this structure the B is required to form 6 bonds, however B can only form 4, so therefore the structure has been interpreted as LiBF2(C2O4).  
PP 0040 states “cathode active material which may be, but is not limited to a spinel, …VO2 or Ex”F2(Me3O4)3, LiNimMnnO4, wherein Me is Al...” It is unclear whether the components are listed in combination or alternatives where the “or” does not proceed the last item in the markush group.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5, 8, 10, and 12-18 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 states “R1, R2, R3, and R4 are….oxo….” in line 19 of the claims.  Oxo, or carbonyl, is a divalent group and cannot be used alone as one of the R groups.

Claim 1 states “with the proviso that the organic aprotic solvent is not a difluoroethylene carbonate” in lines 21-22 of the claim.  This is unclear as line 6 of the claim requires the aprotic solvent to include difluoroethylene carbonate.  The examiner notes that this line appears to be in response to former office actions and is supported in the specification, however, as amended the compound does not include a structure which would read on difluoroethylene carbonate, and therefore this statement is unnecessary.     

Claim 13 states “wherein the cathode active material comprises a spinel, …VO2 or Ex”F2(Me3O4)3, LiNimMnnO4, wherein Me is Al..” in lines 2-5 of the claims.  It 2, Ex”F2(Me3O4)3, and LiNimMnnO4, wherein Me is Al…”

Claim 14 states “wherein the cathode comprises a layered structure, a spinel, a olivine with and without coating material including, but not limited to carbon,…or Na1-xNiCoMnMO2-zNz” in lines 1-4 of the claim. It is not clear if the components are intended to be in combination or alternatives.  PP 43-44 of the instant specification suggest that everything following “coating material including…” is a selection of the coating materials, and therefore the claim has been interpreted in that manner.  The specification is silent as to whether the layered structure, spinel, and olivine are in combination or alternatives. Because spinel and olivine are listed as alternatives in PP 0040 of the instant specification and the olivine cannot be both with and without a coating, the claim has been interpreted as alternatives as “wherein the cathode comprises a layered structure, a spinel, or a olivine with or without coating material…”  Further, the phrase "including, but not limited to" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "but not limited to"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim 15 recites the limitation "Formula I or II" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Amended claim 1 

Claim 16 states “wherein R1 is alkyl and R2 is [compounds including Fy] and y is 0, 1, 2, or 3” which allows for F to be 0 which is outside the scope of instant claim 1 (on which claim 15 relies). 

Claim 17 states “wherein the compound is 4-(trifluoromethyl)-1,3-dioxolan-2-one” in lines 1-2 of the claim.  As amended Formulas I, III and VI-XII do not allow a cyclic dioxolanone compound, and therefore this structure is outside the scope of instant claim 1. 

Claims 2-5, 8, 10, 12, and 18 are rejected as depending on claim 1 and do not remedy these deficiencies.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2009/0325041 (Okumura).
With respect to claims 1, 12, and 15, Okumura teaches a lithium secondary battery (claim 12) having electrodes (PP 0004) including a cathode including an cathode-active material, an anode including an anode-active material, and a separator (PP 0018, 0020).  The anode may include a lithium metal (PP 0028). The battery further comprises a lithium salt, an organic aprotic solvent ([0044]: all EC, VC, DMC, EMC are aprotic as they lack exchangeable H, see instant disclosure [0031], that is no O-H; N-H bonds for example) the solvent comprising a cyclic carbonate having the formula (claim 15: formula I and EC in [0044]):

    PNG
    media_image1.png
    115
    95
    media_image1.png
    Greyscale

and a linear carbonate having the formula:

    PNG
    media_image2.png
    67
    129
    media_image2.png
    Greyscale

Wherein R5 and R6 may be H, F, Cl, alkyl group, or fluorinated alkyl groups (PP 0030-0031) for example DMC and EMC in [0044].  The cyclic carbonate may be difluoroethylene carbonate (DFEC) (PP 0034). While the above example solvent combination is EC as formula I, a person of skill in the art would at once envisage DFEC and thereby anticipate the claim because [0034] specifically names DFEC, its particular function in facilitating coating the cathode and is among only 6 named options thereby sufficiently limiting and delineating the genus of formula I (MPEP 2131.02 III).
With respect to claim 2, Okumura is explicitly silent as to the chirality of the DFEC group, however a reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)) See MPEP 2131.02 II.  One of ordinary skill in the art would be able to immediately envisage a DFEC with the desired chirality of the instant claims, as the chiralities disclosed are the only two options for the DFEC compound and will therefore anticipate the claim.  
With respect to claims 3 and 4, the electrolyte may include LiPF6 as a salt which provides stability (PP 0034), which reads on the stabilizing additive of instant claim 3, and the salt of instant claim 4. 
With respect to claim 8, the linear carbonate having the formula: 

    PNG
    media_image2.png
    67
    129
    media_image2.png
    Greyscale

may be one where R5 or R6 is F (PP 0031).
With respect to claim 13, the cathode active material may be LiMn.3Ni.3Co.302 (PP 0027).

With respect to claims 16-18, the linear carbonate (Okumura: formula (II)) may be 1,1,1-trifluoroethyl methyl carbonate (PP 0034) (claims 17-18), which is a composition wherein R1 of the instant formula is an alkyl (CH3) and R2 of the instant formula is C2H2F3(claim 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Alternatively, claim 1, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2009/0325041 (Okumura).
In an effort to expedite prosecution, should it not be taken that the selection of DFEC is at once envisaged and therefore anticipated by Okumura as asserted above a rejection under 35USC 103 is provided as follows.
With respect to claims 1, 12, and 15, Okumura teaches a lithium secondary battery (claim 12) having electrodes (PP 0004) including a cathode including an cathode-active material, an anode including an anode-active material, and a separator (PP 0018, 0020).  The anode may include a lithium metal (PP 0028). The battery further comprises a lithium salt, an organic aprotic solvent ([0044]: all EC, VC, DMC, EMC are aprotic as they lack exchangeable H, see instant disclosure [0031], that is no O-H; N-H bonds for example) the solvent comprising a cyclic carbonate having the formula (claim 15: formula I and EC in [0044]):

    PNG
    media_image1.png
    115
    95
    media_image1.png
    Greyscale

and a linear carbonate having the formula:

    PNG
    media_image2.png
    67
    129
    media_image2.png
    Greyscale

Wherein R5 and R6 may be H, F, Cl, alkyl group, or fluorinated alkyl groups (PP 0030-0031) for example DMC and EMC in [0044].  The cyclic carbonate may be difluoroethylene carbonate (DFEC) (PP 0034). While Okumura is explicitly silent to selecting DFEC among the options for the formula I component it would have been obvious to pick DFEC as an art recognized equivalent to EC ([0034]) choosing from a finite number of identified solvents for formula 1 ([0034] discloses 6) with a reasonable expectation of similar results in addition to facilitating coating the cathode ([0034]). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2009/0325041 (Okumura) as applied to claim 3 above, and further in view of US PGPub 20016/0236528 (Xu).
Okumura teaches the battery as discussed above wherein the electrolyte comprises LiPF6, but fails to teach the combination of a lithium salt and a stabilizing additive wherein the stabilizing additive is not the same as the lithium salt. Xu teaches that lihtium bis(oxalato)borate (LiBOB or LiB(C2O4)2) is an excellent additive for long life cycling and high capacity retention (PP 0011) and may be used in an electrolyte with LiPF6 (PP 0023, Table 1, Experiment 5). It would have been obvious to one of ordinary skill in the art to use LiBOB in the LiPF6 electrolyte of . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2009/0325041 (Okumura) as applied to claim 1 above, and further in view of US PGPUb 2012/0214043 (Olschimke).
Okumura teaches the battery as discussed above, but fails to teach the state of the electrolyte.  Olschimke teaches an electrolyte solution having a fluorosubsituted organic compounds (PP 0004) such as a fluorosubstituted alkylene carbonate (PP 0036), which reads on the DFEC of instant claim 1. The solvents can be applied to batteries with liquid electrolytes and gel electrolytes (PP 0025).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a gel electrolyte because a gel electrolyte would have less possibility of leakage in the battery as compared to liquids. Especially since it has been held that it would have been obvious to try, using the gel state, choosing from a finite number of identified predictable solutions (liquid and gel) identified by the art with a reasonable expectation of similar results (MPEP 2143); electrolyte performs its function of ion transport. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 10/28/2020, with respect to the rejection(s) of claim(s) 1-10 and 12-14 under Eicher have been fully considered 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802.  The examiner can normally be reached on M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/R.L.Z/         Examiner, Art Unit 1724                                                                                                                                                                                               

/MIRIAM STAGG/         Supervisory Patent Examiner, Art Unit 1724